Citation Nr: 1417443	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to April 1976 and from October 1977 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision issued by the Regional Office (RO) in Huntington, West Virginia. 

In October 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.
	
The record before the Board can reasonably be construed to include a request for a TDIU; however, the RO has not had the opportunity to determine whether the Veteran meets the criteria for a TDIU.  As such, the claim is remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding documents and VA examinations.  In an October 2012 hearing the Veteran reported that he was currently receiving, and had been receiving, mental health counseling through VA about one to two times per month.  However, the most recent VA medical record associated with the claims folder is dated January 2011.  A review of Virtual VA and the Veterans Benefits Management System is negative for VA medical records.  

Additionally, in the October 2012 hearing the Veteran claimed that his symptoms had worsened since his last examination in November 2010.  If the veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the issue of entitlement to a TDIU, as noted above, a request for a TDIU has been reasonably raised by the evidence of record.  Rice, 22 Vet. App. at 447.  Specifically, in an October 2008 letter, the Veteran's treating VA psychiatrist reported that the severity of the Veteran's PTSD symptoms rendered him "clearly unemployable."  In a June 2009 letter, the same psychiatrist recommended that the Veteran seek medical retirement.  Although the evidence of record also indicates that the Veteran has generally been able to retain full time employment, there is no explicit examination and opinion as to whether the Veteran's service-connected disabilities, by themselves, are sufficient to preclude all substantially gainful employment.  Moreover, the Veteran claims that his PTSD makes it extremely difficult for him to perform his job, which involves driving combat veterans to and from VA medical centers, because he overhears their war stories and that triggers flashbacks and intrusive memories.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his PTSD that is not evidenced by the current record.  The Veteran should also be given an opportunity to identify any evidence that could support a claim for TDIU.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.  In addition to any records identified by the Veteran, the RO/AMC should specifically obtain any and all VA treatment records since January 2011.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After completing #1 above, schedule the Veteran for an examination to assess the current severity of his PTSD.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheet for rating PTSD, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  The impact of the disorder on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

3. Thereafter, schedule the Veteran for an examination and opinion for TDIU.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  After a review of the evidence of record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, residuals of a right ankle fracture, residuals of a bunionectomy, chronic right knee strain, and residuals of right buttock furuncle) combined, would preclude gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.










	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



